DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4, 9, and 12 are amended. Claims 2-3, 5-8, and 10-11 are as previously presented. Therefore, claims 1-16 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on July 20, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claims 4 and 12 under 35 U.S.C. 112(a) and claims 1 and 9 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 1669676 A1, hereinafter Matsuo) in view of Cho et al. (KR 20060006472 A, hereinafter Cho).
Regarding claim 1, Matsuo discloses an oven (Para. 0001, line 1, “…present invention relates to a steam oven…”) comprising: 
a fan (Para. 0023, line 1, “An annular fan 27…”); 
a heating element (Para. 0022, lines 4-5, “The oven heaters 26…”); 
a water injector (Para. 0020, lines 3-5, “The feedwater nozzle 23 guides water from the outside of the cooking chamber 2 to the inside thereof.”).
Matsuo does not disclose:
a drip plate configured to retain water drops from the water injector on the drip plate; and
the water injector is disposed between an inferior portion of the fan and a superior surface of an inferior portion of the heating element such that gravity action on water drops from the water injector draws the water drops away from the fan and toward the heating element; and
the drip plate is disposed between the water injector and the heating element, proximal to the heating element, to receive water drops due to gravity from the water injector, and retain the water drops on the drip plate while the heating element heats the drip plate to at least the boiling point of water.

    PNG
    media_image1.png
    911
    630
    media_image1.png
    Greyscale

Modified Figure 1, Matsuo
	However, Cho discloses, in the similar field of steam generation for cooking systems, a drip plate that receives and retains water from a water injector (Page 4, Para. 5, lines 1-2, “The heating tank 31 has a heating container 31a consisting of a rectangular container having an upper portion open to receive water…”), where the water injector uses gravity to drop liquid onto the drip plate (Page 5, Para. 2, lines 5-6, “…a plurality of water supply pipes 53, 54, 55
connecting between the heating tank 31.”, where in modified Fig. 5, the water supply pipe curves downward and allows water to fall into the drip plate chamber via gravity) and is below the fan and above a heating element (Modified Fig. 5, where the drip plate is shown to be below a fan and above a heating element), where the drip plate is between the water injector and heating element (Modified Fig. 5, where the drip plate is shown between a water injector above and a heating element below), where the drip plate is proximal to the heating element (Modified fig. 5, where the secondary heating element is proximal to the drip plate, Page 6, Para. 2, line 3, “…the second heating heater 62 in the lower portion…”), where the drip plate retains liquid while the heating element heats the liquid to produce steam (Page 4, Para. 2 from end, lines 1-3, “…steam generator 30 generates steam by heating the water supplied into the heating tank 31a through the steam generator 32, and the steam is discharged through the discharge guide pipes 35a and 35b on both sides.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water injector, dripping member and heating element system in Matsuo to include the specific configuration of the drip plate, water injector, and heating element as taught by Cho.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a drip plate be enclosed and removable to facilitate cleaning and hygiene management of the steaming production process, as stated by Cho, Page 2, Para. 4, lines 1-2, “…an object of the present invention to provide a heating cooking apparatus to facilitate the cleaning and hygiene management of the steam generator.”.


    PNG
    media_image2.png
    943
    713
    media_image2.png
    Greyscale

Modified Figure 5, Cho
	Regarding claim 2, modified Matsuo teaches the apparatus according to claim 1, as set forth above, discloses further comprising a baffle plate (Inherently disclosed in Matsuo, Para. 0024, lines 1-2, “…the front side of the fan 27 is fully covered by the baffle plate 28.”).
Regarding claim 6, modified Matsuo teaches the apparatus according to claim 2, as set forth above, discloses wherein the baffle plate defines peripheral openings configured to distribute steam uniformly within the oven (Inherently disclosed in Matsuo, Para. 0024, lines 5-9, “…air blown out by the fan 27 is blocked by the baffle plate 28, it is blown to the inside of the cooking chamber 2 from spaces between the baffle plate 28 and the upper and lower inner walls 35 and left and right inner walls 36…”).
Regarding claim 8, modified Matsuo teaches the apparatus according to claim 1, as set forth above, discloses wherein the drip plate is disposed in contact with the heating element (Inherently disclosed in teaching from Cho, Page 4, Para. 4, lines 1-3, “…a sealed heating tank 31 that receives a predetermined amount of water, and heats the water inside the heating tank 31. The steam generation heater 32…”, where the heating element 32 is in contact with the drip plate through the cover plate 31b).

	Regarding claim 9, Matsuo discloses a water injection system (Claim 1, “…the water feeder feeds water into a cooking chamber…”) comprising: 
a fan (Para. 0023, line 1, “An annular fan 27…”); 
a heating element (Para. 0022, lines 4-5, “The oven heaters 26…”); 
a water injector (Para. 0020, lines 3-5, “The feedwater nozzle 23 guides water from the outside of the cooking chamber 2 to the inside thereof.”).
Matsuo does not disclose:	
a drip plate configured to retain water drops from the water injector on the drip plate; and
the water injector is disposed between an inferior portion of the fan and a superior surface of an inferior portion of the heating element such that gravity action on water drops from the water injector draws the water drops away from the fan and toward the heating element; and
the drip plate is disposed between the water injector and the heating element, proximal to the heating element, to receive water drops due to gravity from the water injector, and retain the water drops on the drip plate while the heating element heats the drip plate to at least the boiling point of water.
 	However, Cho discloses, in the similar field of steam generation for cooking systems, a drip plate that receives and retains water from a water injector (Page 4, Para. 5, lines 1-2, “The heating tank 31 has a heating container 31a consisting of a rectangular container having an upper portion open to receive water…”), where the water injector uses gravity to drop liquid onto the drip plate (Page 5, Para. 2, lines 5-6, “…a plurality of water supply pipes 53, 54, 55
connecting between the heating tank 31.”, where in modified Fig. 5, the water supply pipe curves downward and allows water to fall into the drip plate chamber via gravity) and is below the fan and above a heating element (Modified Fig. 5, where the drip plate is shown to be below a fan and above a heating element), where the drip plate is between the water injector and heating element (Modified Fig. 5, where the drip plate is shown between a water injector above and a heating element below), where the drip plate is proximal to the heating element (Modified fig. 5, where the secondary heating element is proximal to the drip plate, Page 6, Para. 2, line 3, “…the second heating heater 62 in the lower portion…”), where the drip plate retains liquid while the heating element heats the liquid to produce steam (Page 4, Para. 2 from end, lines 1-3, “…steam generator 30 generates steam by heating the water supplied into the heating tank 31a through the steam generator 32, and the steam is discharged through the discharge guide pipes 35a and 35b on both sides.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water injector, dripping member and heating element system in Matsuo to include the specific configuration of the drip plate, water injector, and heating element as taught by Cho.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a drip plate be enclosed and removable to facilitate cleaning and hygiene management of the steaming production process, as stated by Cho, Page 2, Para. 4, lines 1-2, “…an object of the present invention to provide a heating cooking apparatus to facilitate the cleaning and hygiene management of the steam generator.”.
	Regarding claim 10, modified Matsuo teaches the apparatus according to claim 9, as set forth above, discloses further comprising a baffle plate (Inherently disclosed Matsuo, Para. 0024, lines 1-2, “…the front side of the fan 27 is fully covered by the baffle plate 28.”).
Regarding claim 15, modified Matsuo teaches the apparatus according to claim 9, as set forth above, discloses wherein the drip plate is disposed in contact with the heating element (Inherently disclosed in teaching from Cho, Page 4, Para. 4, lines 1-3, “…a sealed heating tank 31 that receives a predetermined amount of water, and heats the water inside the heating tank 31. The steam generation heater 32…”, where the heating element 32 is in contact with the drip plate through the cover plate 31b)

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 1669676 A1, hereinafter Matsuo) in view of Cho et al. (KR 20060006472 A, hereinafter Cho) in further view of Hansen et al. (US 6987246 B2, hereinafter Hansen).
Regarding claim 3, modified Matsuo teaches the apparatus according to claim 2, as set forth above, discloses wherein the drip plate is disposed on an internal surface of the baffle plate (Inherently disclosed in Matsuo, Para. 0029, lines 2-5, “The baffle plate 28 is rectangular and attached to and spaced-apart from the rear inner wall 24 of the cooking chamber 2 such that it covers a portion of the front of the dripping member 25…”), where the drip plate is connected via bolts that could be removable (Inherently disclosed in teaching from Cho, Page 4, Para. 5, lines 7-8, “…the heating vessel 31a is provided with a plurality of fixing bolts 37 extending upward while being fixed inside…”).
Modified Matsuo does not disclose:
the drip plate removably disposed.
However, Hansen discloses, in the similar field of steam ovens, a drip plate that is removable (Page 12, Section 10, lines 25-27, “For example, the atomizer assembly need not include an atomizer cup of the configuration described or at all.”, where the inclusion or exclusion of the atomizer cup/ dripping member suggests that the dripping member can be removed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating chamber or structure for accepting liquid from modified Matsuo to include the removable plating feature as taught by Hansen.
	 Regarding the removability of the dripping member, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hansen shows that a drip plate can be separated from the water injector and still cause the steam oven to function through changes to the water and air composition injected. Thus, there would be reasonable expectations of success in allowing the dripping member to be removable in modified Matsuo.
Furthermore, it has been held that the mere act of making an object separable is an obvious modification to make. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Thus, allowing the dripping member or drip plate to be removable for any reason considered desirable would still allow the dripping member to collect water and convert it to steam.
Regarding claim 11, modified Matsuo teaches the apparatus according to claim 10, as set forth above, discloses wherein the drip plate is disposed on an internal surface of the baffle plate (Inherently disclosed in Matsuo, Para. 0029, lines 2-5, “The baffle plate 28 is rectangular and attached to and spaced-apart from the rear inner wall 24 of the cooking chamber 2 such that it covers a portion of the front of the dripping member 25…”), where the drip plate is connected via bolts that could be removable (Inherently disclosed in teaching from Cho, Page 4, Para. 5, lines 7-8, “…the heating vessel 31a is provided with a plurality of fixing bolts 37 extending upward while being fixed inside…”).
Modified Matsuo does not disclose:
the drip plate removably disposed.
However, Hansen discloses, in the similar field of steam ovens, a drip plate that is removable (Page 12, Section 10, lines 25-27, “For example, the atomizer assembly need not include an atomizer cup of the configuration described or at all.”, where the inclusion or exclusion of the atomizer cup/ dripping member suggests that the dripping member can be removed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating chamber or structure for accepting liquid from modified Matsuo to include the removable plating feature as taught by Hansen.
	 Regarding the removability of the dripping member, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hansen shows that a drip plate can be separated from the water injector and still cause the steam oven to function through changes to the water and air composition injected. Thus, there would be reasonable expectations of success in allowing the dripping member to be removable in modified Matsuo.
Furthermore, it has been held that the mere act of making an object separable is an obvious modification to make. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Thus, allowing the dripping member or drip plate to be removable for any reason considered desirable would still allow the dripping member to collect water and convert it to steam.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 1669676 A1, hereinafter Matsuo) in view of Cho et al. (KR 20060006472 A, hereinafter Cho) and in further view of van der Linden (US 20160061458 A1).
	Regarding claim 4, modified Matsuo teaches the apparatus according to claim 2, as set forth above.
Modified Matsuo does not disclose:
wherein the baffle plate comprises baffle structures configured to direct steam flow from the drip plate.
However, van der Linden discloses, in the similar field of steam producing ovens, a baffle plate with internal baffles that restrict the flow of steam into the oven (Modified Fig. 2C, where the baffle plate has internal baffles or bends to restrict steam flow). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle plate structure in modified Matsuo to include the internal baffles or bends as taught by van der Linden.
	One of ordinary skill in the art would have been motivated to make this modification in order to have a shape that induces air flow from the fan, as stated by van der Linden, Para. 0035, lines 10-12, “The baffle plate 22 allows the fan 23 to more effectively move the steam to more
distant parts of the cavity 1.”
Furthermore, it has been held that a mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The end result of the baffle plate redirecting steam from the fan into the oven would still be achieved regardless of shape as taught by Matsuo.

    PNG
    media_image3.png
    702
    374
    media_image3.png
    Greyscale

Modified Figure 2C, van der Linden
Regarding claim 12, modified Matsuo teaches the apparatus according to claim 10, as set forth above.
Modified Matsuo does not disclose:
wherein the baffle plate comprises baffle structures configured to direct steam flow from the drip plate.
However, van der Linden discloses, in the similar field of steam producing ovens, a baffle plate with internal baffles that restrict the flow of steam into the oven (Modified Fig. 2C, where the baffle plate has internal baffles or bends to restrict steam flow). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle plate structure in modified Matsuo to include the internal baffles or bends as taught by van der Linden.
	One of ordinary skill in the art would have been motivated to make this modification in order to have a shape that induces air flow from the fan, as stated by van der Linden, Para. 0035, lines 10-12, “The baffle plate 22 allows the fan 23 to more effectively move the steam to more
distant parts of the cavity 1.”
Furthermore, it has been held that a mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The end result of the baffle plate redirecting steam from the fan into the oven would still be achieved regardless of shape as taught by Matsuo.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 1669676 A1, hereinafter Matsuo) in view of Cho et al. (KR 20060006472 A, hereinafter Cho) and in view of Hansen et al. (US 6987246 B2, hereinafter Hansen) and in further view of van der Linden (US 20160061458 A1).
	Regarding claim 5, modified Matsuo teaches the apparatus according to claim 2, as set forth above.
Modified Matsuo does not disclose:
wherein the baffle plate defines a drip plate opening configured to allow the drip plate to be inserted and removed for cleaning without removing the baffle plate.
However, Hansen discloses a removable drip plate (Page 12, Section 10, lines 25-27, “For example, the atomizer assembly need not include an atomizer cup of the configuration described or at all.”, where the inclusion or exclusion of the atomizer cup/ dripping member suggests that the dripping member can be removed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating chamber from modified Matsuo to be removable as taught by Hansen.
Regarding the removability of the dripping member, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hansen shows that a drip plate can be separated from the water injector and still cause the steam oven to function through changes to the water and air composition injected. Thus, there would be reasonable expectations of success in allowing the dripping member to be inserted and removed in modified Matsuo.
Furthermore, it has been held that the mere act of making an object separable is an obvious modification to make. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Thus, allowing the dripping member or drip plate to be removable for any reason considered desirable would still allow the dripping member to collect water and convert it to steam.
However, van der Linden discloses a baffle plate with an opening (Modified Fig. 2C, where the baffle plate has an opening). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle plate and heating chamber in modified Matsuo to have an opening near the dripping member as taught by van der Linden.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the fan to more effectively move steam throughout the oven, as stated by van der Linden, Para. 0035, lines 10-12, “The baffle plate 22 allows the fan 23 to more effectively move the steam to more distant parts of the cavity 1.”.
In addition, Matsuo also discloses openings as being air inlets in the baffle plate, Para. 0024, lines 2-4, “The fan 27 can take in air through a number of air inlets (not shown) provided in the central portion of the baffle plate 28.”. These air inlets would serve the same function as the opening in van der Linden and could be placed to allow for access to the drip member/plate. 
Regarding claim 13, modified Matsuo teaches the apparatus according to claim 10, as set forth above.
Modified Matsuo does not disclose:
wherein the baffle plate defines a drip plate opening configured to allow the drip plate to be inserted and removed for cleaning without removing the baffle plate.
However, Hansen discloses a removable drip plate (Page 12, Section 10, lines 25-27, “For example, the atomizer assembly need not include an atomizer cup of the configuration described or at all.”, where the inclusion or exclusion of the atomizer cup/ dripping member suggests that the dripping member can be removed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating chamber from modified Matsuo to be inserted and removed as taught by Hansen.
Regarding the removability of the dripping member, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hansen shows that a drip plate can be separated from the water injector and still cause the steam oven to function through changes to the water and air composition injected. Thus, there would be reasonable expectations of success in allowing the dripping member to be removable in modified  Matsuo.
Furthermore, it has been held that the mere act of making an object separable is an obvious modification to make. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Thus, allowing the dripping member or drip plate to be removable for any reason considered desirable would still allow the dripping member to collect water and convert it to steam.
However, van der Linden discloses a baffle plate with an opening (Modified Fig. 2C, where the baffle plate has an opening). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle plate and heating chamber in modified Matsuo to have an opening near the dripping member as taught by van der Linden.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the fan to more effectively move steam throughout the oven, as stated by van der Linden, Para. 0035, lines 10-12, “The baffle plate 22 allows the fan 23 to more effectively move the steam to more distant parts of the cavity 1.”.
In addition, Matsuo also discloses openings as being air inlets in the baffle plate, Para. 0024, lines 2-4, “The fan 27 can take in air through a number of air inlets (not shown) provided in the central portion of the baffle plate 28.”. These air inlets would serve the same function as the opening in van der Linden and could be placed to allow for access to the drip member/plate. 

Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (EP 1669676 A1, hereinafter Matsuo) in view of Cho et al. (KR 20060006472 A, hereinafter Cho) and in further view of Culzoni et al. (US 5530223 A1, hereinafter Culzoni).
Regarding claim 7, modified Matsuo teaches the apparatus according to claim 1, as set forth above, discloses a drip plate (Inherently disclosed in teaching from Cho, Page 4, Para. 5, line 1, “…heating container 31a consisting of a rectangular container…”).
Modified Matsuo does not disclose:
discloses wherein the drip plate is chevron shaped.
However, Culzoni discloses, in the similar field of steam ovens, a drip plate with a specific trough or V-shape (Page 18, Section 4, lines 28-29, “…a collection trough can .be arranged below the outlet…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dripping member/plate in modified Matsuo with the ideology of shape flexibility from Hansen to be a specific V-shape as taught by Culzoni.
Regarding the specific chevron shape, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Cho discloses a rectangular shaped drip plate or heating chamber for producing steam, however Culzoni shows that other shapes for a drip plate are possible. Thus, different configurations for the drip plate are known in the prior art and there would be reasonable expectations of success in modifying the shape of the plate. 
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, changing the shape of the drip plate would still result in the same end-function of allowing greater surface area for water to be heated.
Regarding claim 14, modified Matsuo teaches the apparatus according to claim 9, as set forth above.
Modified Matsuo does not disclose:
discloses wherein the drip plate is chevron shaped.
However, Culzoni discloses, in the similar field of steam ovens, a drip plate with a specific trough or V-shape (Page 18, Section 4, lines 28-29, “…a collection trough can .be arranged below the outlet…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dripping member/plate in modified Matsuo with the ideology of shape flexibility from Hansen to be a specific V-shape as taught by Culzoni.
Regarding the specific chevron shape, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Cho discloses a rectangular shaped drip plate or heating chamber for producing steam, however Culzoni shows that other shapes for a drip plate are possible. Thus, different configurations for the drip plate are known in the prior art and there would be reasonable expectations of success in modifying the shape of the plate. 
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, changing the shape of the drip plate would still result in the same end-function of allowing greater surface area for water to be heated.
Regarding claim 16, modified Matsuo teaches the apparatus according to claim 9, as set forth above, discloses wherein the drip plate (Page 4, Para. 5, line 1, “…heating container 31a consisting a rectangular container…”) defines a baffle contact surface and bias water drops from the water injector toward a baffle plate (Inherently disclosed in Matsuo, Para. 0022, lines 6-7, “…convert water dripped from the dripping member 25 onto the oven heaters 26 into steam.”, where the steam then contacts the baffle plate).
Modified Matsuo does not disclose:
an angled baffle contact surface configured to tilt the drip plate.
However, Culzoni discloses a drip plate with a V-shape shape that would allow for angled baffle contact and for water retention (Page 18, Section 4, lines 28-29, “…a collection trough can .be arranged below the outlet…”, where trough would prevent water leakage). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drip plate from modified Matsuo to be the V-shape as taught by Culzoni.
Regarding the specific chevron shape, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hansen discloses how, “the atomizer assembly need not include an atomizer cup of the configuration described…”, Page 12, Section 10, lines 25-26, where an alternative configuration of a V-shape is presented in Culzoni above. Thus, different configurations for the drip plate are known in the prior art and there would be reasonable expectations of success in modifying the shape of the plate. 
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, changing the shape of the drip plate would still result in the same end-function of allowing greater surface area for water to be heated.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1-16 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding the positioning of drip plate, water injector, and heating elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/02/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761